Order of the Court of Special Sessions of the City of New York, Borough of Brooklyn, dated November 19, 1930, denying defendant’s motion for a new trial upon the ground of newly-discovered evidence, reversed upon the law and the facts and motion granted. The facts submitted in support of the motion are newly discovered and are sufficient to warrant the granting of a new trial. In view of this decision the appeal from the order of filiation is dismissed. Lazansky, P. J., Carswell and Scudder, JJ., concur; Kapper, J., dissents and votes to affirm both orders; Davis, J., dissents and votes to affirm the order of filiation and to dismiss the appeal from the order denying the motion for a new trial, being of opinion that the Court of Special Sessions was without legal authority to entertain the motion. (People v. Sparrow, 93 Misc. 468.)